UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 4, 2015 Vince Holding Corp. (Exact name of Registrant as Specified in Its Charter) Delaware 001-36212 75-3264870 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 500 5th Avenue – 20th FloorNew York, New York 10110 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (212) 515-2600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Conditions On June 4, 2015, Vince Holding Corp. (the “Company”) issued a press release reporting financial results of the Company for the first quarter ended May 2, 2015. A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K.
